Per Curiam.

The petitioners were licensed to sell liquor for off-premises consumption on April 30, 1958 and have since conducted business at 467 West Avenue in Rochester, New York. On February 20, 1962 they applied for permission to transfer this license to 2872 Ridge Road West, Town of Greece, Monroe County, New York. The basis for the application was that the petitioners had reached maximum gross income at the Rochester location, whereas the location for which they applied was in an area being newly developed with continuing population increases. The State Liquor Authority on July 3, 1962 disapproved the application and placed its determination on the ground that “ the proposed vicinity is sufficiently serviced by presently located package stores and that as a consequence public convenience and advantage will not be served ’ ’.
There are four package license stores within four miles of the site sought by the petitioners, the nearest being two miles east. There is also an additional one seven miles to the west in the adjoining Town of Spencerport.
The petitioners urge that the determination of the Authority was arbitrary and capricious. The Legislature has vested the Authority with broad discretion in determining whether licenses should be transferred. (Alcoholic Beverage Control Law, §§ 2, 111.) Judicial inquiry is limited to a determination whether the record discloses circumstances which support the *66discretionary action of the Authority. The determination must be confirmed if there is proof that there was scope for the reasonable exercise of discretion by the Authority (cf. Matter of Wager v. State Liq. Auth., 4 N Y 2d 465, 468; Matter of Rockower v. State Liq. Auth., 4 N Y 2d 128; Matter of Gambino v. State Liq. Auth., 4 A D 2d 37, affd. 4 N Y 2d 997). We find such proof in the record. The determination of the respondent was neither arbitrary nor capricious and thus should be confirmed.